Per Curiam,
The first assignment of error contains a mere excerpt from the court’s charge, which charge, when taken as a whole, contains a sound exposition of the law governing damages in a case of this kind, and the reference to the counsel’s argument did the defendant no harm.
The complaint in the second assignment is without foundation, for if there is any fault to be found with the answer to the defendant’s point, as therein set forth, it is that it was more favorable to him than it should have been, for we are not disposed to adopt the doctrine that a contractor may build a defective and dangerous wall, which, by its fall, kills some one, and escape the consequences of his own act by interposing the orders of an architect.
Judgment affirmed.